      Case 3:21-mj-00053-CHL Document 5 Filed 02/11/21 Page 1 of 1 PageID #: 15


                                   United States District Court
                                   Western District of Kentucky
                                          at Louisville

UNITED STATES OF AMERICA                                                                       PLAINTIFF

VS.                                                        CRIMINAL ACTION NUMBER: 3:21-MJ-53

ADDAM TURNER                                                                                 DEFENDANT

                                  ORDER ON INITIAL APPEARANCE

         The above-styled case came before the Honorable Regina S. Edwards, United States Magistrate
Judge, by video, on February 11, 2021 to conduct an initial appearance.
         APPEARANCES

         For the United States:       Joshua D. Judd, Assistant United States Attorney
         For the defendant:           Defendant Addam Turner – Present and in custody
         Court Reporter:              Digitally recorded

         Upon motion of the United States to unseal the Complaint,
         IT IS HEREBY ORDERED that the Complaint is UNSEALED.
         At the initial appearance, the defendant acknowledged his identity, was furnished with a copy of the
Complaint, was advised of the nature of the charge contained therein and was advised of his rights. The
defendant advised the Court that he will retain counsel for future proceedings.
         The United States having moved for the detention of the defendant,
         IT IS HEREBY ORDERED that this matter is scheduled for a combined preliminary and
detention hearing on February 17, 2021 at 12:00 p.m. via video conference before the Honorable Regina
S. Edwards, United States Magistrate Judge.
         IT IS FURTHER ORDERED that the defendant is remanded to the custody of the United States
Marshal pending further order of the Court.
         This 11th day of February, 2021      ENTERED BY ORDER OF THE COURT:
                                              REGINA S. EDWARDS
                                              UNITED STATES MAGISTRATE JUDGE
                                              JAMES J. VILT, JR., CLERK
                                              BY: Ashley Henry - Deputy Clerk
Copies: U.S. Attorney
        U.S. Probation
        Counsel for Defendant


  0|15
